DISMISS and Opinion Filed December 14, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00993-CV

IN THE INTEREST OF C.M.M., G.E.M., A.V.M. AND B.A.M., CHILDREN

                On Appeal from the 254th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-19-02981

                         MEMORANDUM OPINION
       Before Chief Justice Burns, Justice Molberg, and Justice Pedersen, III
                          Opinion by Chief Justice Burns
      This appeal was filed prematurely, following the oral rendition of judgment.

See Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex. 1995) (per curiam)

(deadline for filing notice of appeal runs from date written judgment is signed).

Although Texas Rule of Appellate Procedure 27.1 deems a prematurely filed notice

of appeal filed on the day of, but after, the date a written judgment is signed, it does

not require an appellate court to hold an appeal open until an appealable judgment

is signed. See TEX. R. APP. P. 27.1(a); Ganesan v. Reeves, 236 S.W.3d 816, 817 (Tex.

App.—Waco 2007, pet. denied). Because nothing before the Court reflected a

judgment would be signed imminently, we directed appellant to file a letter brief

showing cause why the appeal should not be dismissed for want of jurisdiction. See
Ganesan, 236 S.W.3d at 817. Although we cautioned appellant that failure to

comply within ten days could result in the appeal being dismissed without further

notice, see TEX. R. APP. P. 42.3(a),(c), appellant has not complied. Accordingly, on

the record before us, we dismiss the appeal. See id. 42.3(a).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


220993F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF C.M.M.,                      On Appeal from the 254th Judicial
G.E.M., A.V.M. AND B.A.M.,                      District Court, Dallas County, Texas
CHILDREN                                        Trial Court Cause No. DF-19-02981.
                                                Opinion delivered by Chief Justice
No. 05-22-00993-CV                              Burns, Justices Molberg and
                                                Pedersen, III participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Jennifer Martin recover her costs, if any, of this
appeal from appellant Steve Martin, Jr.



Judgment entered December 14, 2022.




                                          –3–